Name: Commission Regulation (EC) No 1302/98 of 23 June 1998 amending Regulation (EC) No 1276/98 fixing export refunds on fruit and vegetables
 Type: Regulation
 Subject Matter: trade policy;  plant product;  tariff policy
 Date Published: nan

 EN Official Journal of the European Communities 24. 6. 98L 180/12 COMMISSION REGULATION (EC) No 1302/98 of 23 June 1998 amending Regulation (EC) No 1276/98 fixing export refunds on fruit and veget- ables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables (1), as amended by Commission Regulation (EC) No 2520/97 (2), and in particular Article 35(11) thereof, Whereas Commission Regulation (EC) No 1276/98 (3) fixes export refunds on fruit and vegetables; whereas a check has shown that the Annex is not in accordance with the opinion delivered by the Management Committee for cereals; whereas the Regulation in ques- tion should be corrected, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 1276/98 is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on 24 June 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 June 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 297, 21. 11. 1996, p. 1. (2) OJ L 346, 17. 12. 1997, p. 41. (3) OJ L 176, 20. 6. 1998, p. 6. EN Official Journal of the European Communities24. 6. 98 L 180/13 Product (full definitions of eligible products are given in the Fruit A1 applications from 24. 6 to 8. 9. 1998 A2 applications from 25 to 29. 6. 1998 B applications from 1. 7 to 15. 9. 1998 and vegetables' sector of Commission Regulation (EEC) No 3846/87 amended) Product code Destination or destination group (1) Refund rate (ECU/tonnes net weight) Scheduled quantity (tonnes) Destination or destination group (1) Indicative refund rate (ECU/tonnes net weight) Scheduled quantity (tonnes) Destination or destination group (1) Indicative refund rate (ECU/tonnes net weight) Scheduled quantity (tonnes) ANNEX EXPORT REFUNDS ON FRUIT AND VEGETABLES Tomatoes 0702 00 00 9100 F 20 F 20 2 331 F 20 4 661 Shelled almonds 0802 12 90 9000 F 50 186 F 50 186 Hazelnuts in shell 0802 21 00 9000 F 59 72 F 59 72 Shelled hazelnuts 0802 22 00 9000 F 114 632 F 114 632 Walnuts in shell 0802 31 00 9000 F 73 22 F 73 22 Oranges 0805 10 10 9100 0805 10 30 9100 0805 10 50 9100 XYC 33 XYC 33 649 XYC 33 1 298 Lemons 0805 30 10 9100 F 37 F 37 4 868 F 37 4 868 Table grapes 0806 10 10 9100 F 25 F 25 6 998 F 25 13 997 Apples 0808 10 20 9100 0808 10 50 9100 0808 10 90 9100 X 23 X 23 1 271 X 23 1 271 0808 10 20 9100 0808 10 50 9100 0808 10 90 9100 Y 6 Y 6 1 557 Y 6 1 557 0808 10 20 9100 0808 10 50 9100 0808 10 90 9100 ZD 54 1 343 ZD 54 1 343 Peaches and nectarines 0809 30 10 9100 0809 30 90 9100 E 26 E 26 3 268 E 26 6 535 EN Official Journal of the European Communities 24. 6. 98L 180/14 (1) The destination codes are defined as follows: X: Norway, Iceland, Greenland, Faeroes, Poland, Hungary, Romania, Bulgaria, Albania, Estonia, Latvia, Lithuania, Bosnia-Herzegovina, Croatia, Slovenia, Former Yugoslav Republic of Macedonia, Federal Republic of Yugoslavia (Serbia and Montenegro), Malta. Y: Armenia, Azerbaijan, Belarus, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Russia, Tajikistan, Turkmenistan, Uzbekistan, Ukraine, destinations referred to in Article 34 of Commission Regulation (EEC) No 3665/87, as amended. Z: African countries and territories except South Africa, countries of the Arabian Peninsula (Saudi Arabia, Bahrain, Qatar, Oman, United Arab Emirates (Abu Dhabi, Dubai, Sharjah, Ajman, Umm al Qaiwain, Ras al Khaimah, Fujairah), Kuwait, Yemen), Syria, Iran, Jordan, Bolivia, Brazil, Venezuela, Peru, Panama, Ecuador, Colombia. C: Switzerland, Czech Republic, Slovakia. D: Hong Kong SAR, Singapore, Malaysia, Indonesia, Thailand, Taiwan, Papua New Guinea, Laos, Cambodia, Vietnam, Uruguay, Paraguay, Argentina, Mexico, Costa Rica. E: All destinations except Switzerland. F: All destinations.